Citation Nr: 0029256	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether the overpayment of education benefits paid under 
Chapter 30, Title 38, United States Code, in the amount of 
$36.74, was properly created.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel










INTRODUCTION

The veteran had active service from August 1972 to August 
1992.

This matter arises from a January 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which held that the veteran was 
overpaid education benefits paid under Chapter 30, Title 38, 
United States Code, in the amount of $36.74, and that this 
overpayment validly created indebtedness on the part of the 
veteran.  The case was timely appealed to the Board of 
Veterans' Appeals (Board). 


REMAND

The RO has based its decision regarding the validity of the 
overpayment on a "Report of Compliance Survey" dated 
November 24, 1998.  This report allegedly indicated that the 
veteran was certified for only 12 clock hours for the week of 
February 16, 1998, through February 22, 1998, rather than the 
16 hours upon which his education award was based.  The RO 
determined that this resulted in the overpayment at issue.  

The veteran has urged that the RO in fact has not contacted 
the college, that he was properly enrolled during the week of 
February 16, 1998, through February 22, 1998, and that there 
was no overpayment.  

Although the veteran indicated that he submitted his 
transcript to show his attendance during the period in 
question, it is not of record.  Moreover, the Report of 
Compliance Survey upon which the RO's decision was based is 
not of record.  Finally, the veteran has indicated that he 
spoke to personnel at his school who stated that the VA never 
contacted them to obtain information about his attendance 
during the month of February 1998.  

Given these factors, the Board believes that additional 
development would be helpful prior to its review of this 
case.  Thus, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's school records for the relevant 
time period, reflecting his clock hours 
for February 16, 1998, to February 22, 
1998.  The RO should also make a copy of 
the November 1998 compliance survey part 
of the veteran's education folder.  

2.  The RO should readjudicate the issue 
of whether the overpayment of Chapter 30 
benefits was properly created.  If the 
issue is not resolved to the veteran's 
satisfaction, the veteran and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and his 
representative, if any, should then be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


